648 S.E.2d 843 (2007)
Nicandro Sosa PARADA
v.
CUSTOM MAINTENANCE, INC. and HARBOR SPECIALITY INSURANCE CO., INC.
No. 612P06.
Supreme Court of North Carolina.
June 27, 2007.
Douglas S. Harris, for Parada.
Bruce Hamilton, Tracey L. Jones, Julia S. Hooten, Raleigh, for Custom Maintenance, et al.
Buck Lattimore, Chairman, for Industrial Commission.

ORDER
Upon consideration of the petition filed on the 1st day of December 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."